DETAILED ACTION
This is a first Office Action (“Action”) on the merits to the application filed 7-13-2021. Claims 1-20 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2020/0374955, to Dudda et al. (“Dudda”), which is newly cited in this Action.
U.S. Patent Application Publication No. 2019/0098612, to Babaei et al. (“Babaei”), which is newly cited in this Action.
U.S. Patent Application Publication No. 2018/0227219, to Zhang et al. (“Zhang”), which is newly cited in this Action.
U.S. Patent Application Publication No. 2019/0215717, to Lee et al. (“Lee”), which is newly cited in this Action.

The following is a status listing of the pending claims:
35 U.S.C. § 102(a)(2) – Claims 1-3, 8-10, and 15-17 are anticipated by Dudda.
35 U.S.C. § 103 – Claims 4, 7, 11, 14, 18, and 20 are obvious over Dudda in view of Babaei.
35 U.S.C. § 103 – Claims 5, 12, and 19 are obvious over Dudda in view of Zhang.
35 U.S.C. § 103 – Claims 6 and 13 are obvious over Dudda in view of Lee.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 7-13-2021 is in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dudda (U.S. 2020/0374955).

Regarding claim 8, Dudda teaches:
A user equipment device (UE), comprising: an antenna; a radio operably coupled to the antenna; and a processor operably coupled to the radio (Dudda, Fig. 1 shows a UE, which has in more detail as shown in Fig. 4 as device QQ110, an antenna QQ111, radio QQ112 coupled to the antenna QQ111, and processor QQ120, ¶¶ 70, 89-97; see also Fig. 5, QQ200 with communication subsystem QQ2321, and processor QQ201, ¶¶ 100-109); 
wherein the antenna, radio, and processor are configured (Dudda, Figs. 1, 3, 4, the devices are configured, see also ¶¶ 89-97) to: 
identify a data flow to be transmitted using redundancy above a packet data convergence protocol (PDCP) layer (Dudda, Fig. 3, an evaluation (i.e., identification) is made whether the transmission is duplicate (i.e., redundant) PDCP transmission, ¶ 68);
establish a first connection for the data flow, wherein the first connection utilizes a New Radio (NR) 3rd Generation Partnership Project (3GPP) air interface (Dudda, Fig. 1, there is a connection to an gNB (i.e., either MgNB or SgNB), which shows establishment of a NR connection, see ¶ 4); 
establish a second connection for the data flow, wherein the second connection utilizes a Long Term Evolution (LTE) 3GPP air interface (Dudda, Fig. 1, there is a connection to an eNB (i.e., either MeNB or SeNB), which shows establishment of an LTE connection, see ¶ 4); and
transmit the data flow over the first connection and the second connection (Dudda, Fig. 3, the duplicate packets are transmitted over both connections as shown by the “Yes” branch from the duplicate transmission decision block, see ¶¶ 27, 30, 43).

Regarding claim 1, which is directed to a “method for operating a user equipment device (UE)” with steps that are virtually identical to the functions of the UE to which claim 8 is directed, Dudda anticipates all the limitations of claim 1. As a result, claim 1 is rejected as anticipated by Dudda under section 102(a)(2) for the same reasons as presented above in the rejection of claim 8 under section 102(a)(2).

Regarding claim 15, which is directed to a “computer-readable non-transitory memory medium comprising program instructions that, when executed by a processor of a user equipment device (UE), cause the UE” to perform functions that are virtually identical to those of the UE to which claim 8 is directed, Dudda anticipates all the limitations of claim 15. In addition to being of virtually the same scope as claim 8, Dudda also teaches the “computer-readable non-transitory memory medium comprising program instructions that, when executed by a processor of a user equipment device (UE), cause the UE.” Dudda, Fig. 5, for example, has a memory QQ215 storing instructions in storage medium QQ221 for execution by a processor QQ201 to effect operation of the UE QQ200, ¶¶ 101, 105. As a result, claim 1 is rejected as anticipated by Dudda under section 102(a)(2) for the same reasons as presented above in the rejection of claim 8 under section 102(a)(2).

Regarding claims 2, 9, and 16, which depend from claims 1, 8, and 15, respectively, and in addition to the mappings in the rejections of claims 1, 8, and 15, Dudda further teaches “the data flow is an internet protocol (IP) data flow,” as recited in the claims. Dudda, ¶¶ 39, 72, the communication protocol may be IP, thus, the data flow is IP.

Regarding claims 3, 10, and 17, which depend from claims 1, 8, and 15, respectively, and in addition to the mappings in the rejections of claims 1, 8, and 15, Dudda further teaches “the data flow comprises an ultra-reliable low latency communication (URLLC),” as recited in the claims. Dudda, ¶ 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 7, 11, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dudda (U.S. 2020/0374955) in view of Babaei (U.S. 2019/0098612), both of which are in the same field of wireless communication configuration as the claimed invention.
Regarding claims 4, 11, and 17, which depend from claims 1, 8, and 15, respectively, Dudda does not teach the additionally recited limitations. Babaei remedies this and teaches “the first connection and the second connection use different security keys,” as recited in the claims. Babaei, ¶ 140, “PSCell may be changed with a SCG change (e.g. with security key change and a RACH procedure),” in other words, different cells (i.e., connections), as those in Dudda, use different security keys. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudda so that the different connections use different keys, as in Babaei, to allow each connection/cell to uniquely encrypt their respective data. See id.

Regarding claims 7, 14, and 20, which depend from claims 1, 8, and 15, respectively, Dudda does not teach the additionally recited limitations. Babaei remedies this and teaches “establishing the first and second connections for the data flow is performed responsive to a determination that the data flow is tagged with an ultra-reliable flag,” as recited in the claims. Babaei, ¶ 222, “resources may be pre-empted for a URLLC transmission (e.g., in downlink and/or uplink). The pre-emption indication may indicate time domain (e.g., symbol/slot/subframe) and frequency domain (e.g., resource block) resources corresponding to the second plurality of resources,” where the resources as allocated/preempted based on the indication of URLLC transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudda to establish the connections as a result of a URLLC indication so the data, which requires an “ultra reliable low latency” connection, may be effectively transmitted. See Babaei, ¶¶ 175, 222.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dudda (U.S. 2020/0374955) in view of Zhang (U.S. 2018/0227219), both of which are in the same field of wireless communication configuration as the claimed invention.

Regarding claims 5, 12, and 19, which depend from claims 1, 8, and 15, respectively, as noted above in the rejections of claims 1, 8, and 15, Dudda further teaches “data packets of the data flow for the first and second connections are duplicated by … the UE,” as recited in the claims. Dudda, Fig. 3, the duplicate packets are transmitted over both connections as shown by the “Yes” branch from the duplicate transmission decision block, see ¶¶ 27, 30, 43. Dudda does not expressly teach the duplication is done by a “baseband processor,” as further recited. Zhang remedies this and teaches “a baseband processor of the UE” performs various communications protocol operations. Zhang, Fig. 13, ¶¶ 95, 97, the UE 1300 has a baseband circuitry 1304 that with sub-processors 1304a-d for various communication protocols that process the baseband signals that include functions such as coding, which includes duplication of data for robustness. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE of Dudda to explicitly have a baseband processor duplicate data packets because the communications protocol processing is done by the baseband, as taught in Zhang, and to achieve the benefits of redundant transmission of Dudda. See Zhang, ¶¶ 95, 97; Dudda, ¶ 7.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dudda (U.S. 2020/0374955) in view of Lee (U.S. 2019/0215717), both of which are in the same field of wireless communication configuration as the claimed invention.

Regarding claims 6 and 13, which depend from claims 1 and 8, respectively, Dudda does not teach the additionally recited limitations. Lee remedies this and teaches “the data flow is associated with a health care application executing on the UE,” as recited in the claims. Lee, ¶ 83. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the URLLC or duplicate data scenarios of Dudda with a healthcare application, as in Lee, since reliable and quick data transmission is vital in a healthcare setting. See id.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication Nos. 2020/0177497, 2020/0374752, 2018/0309660, and 2020/0037151 describe various packet duplication methods, including for PDCP packets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413